Citation Nr: 0735328	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee 
condition.  

5.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1969 until February 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran engaged in combat with the enemy.

2.  The evidence of record does not demonstrate behavior 
changes following the personal assault which the veteran 
claims occurred in June 1970.

3.  The evidence of record does not verify any of the 
veteran's claimed stressors.

4.  The competent evidence does not demonstrate that a 
current right knee condition is causally related to active 
service.

5.  The competent evidence does not demonstrate that a 
current left knee condition is causally related to active 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  A right knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an October 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  While that letter did not identify alternate 
sources of evidence specific to PTSD claims based on personal 
assault, this information was provided in a September 2004 
statement of the case.  Moreover, a March 2006 communication 
informed the veteran of the laws pertaining to disability 
ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  
Furthermore, the record contains reports of VA and private 
post service treatment and examination.  Additionally, the 
veteran's own statements in support of his claim, to include 
testimony provided at a September 2007 hearing before the 
undersigned, are associated with the claims file.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is observed that the 
veteran has not been afforded VA examinations with respect to 
the claimed disabilities.  In this regard, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, with respect to the veteran's PTSD 
claim, the record includes a statement of etiology from a VA 
doctor which causally relates the veteran's currently 
diagnosed PTSD to active service.  However, an examination is 
not required as to that claim.  Indeed, because a competent 
opinion exists, the evidence is presently sufficient to 
decide the claim.  Moreover, in the absence of a verified 
stressor, additional opinions would not serve to enable an 
allowance here.  

With respect to the veteran's knee claims, the service 
medical records indicate no chronic disability of either 
knee.  The post-service records do not reflect treatment 
until several decades following discharge, and the veteran 
has not described a continuity of symptomatology.  Therefore, 
an examination is not found to be necessary here.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection

The veteran is claiming entitlement to service connection for 
PTSD and for conditions of the right and left knees.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

PTSD

Specifically regarding the veteran's PTSD claim, to establish 
service connection, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, the evidence fails to establish that the veteran 
engaged in combat with the enemy.  Indeed, the veteran's DD-
214 does not reveal any awards or decorations indicative of 
combat.  Moreover, the veteran's duty assignment in Vietnam 
as Small Arms Repairman does not demonstrate combat.  
Consequently, the veteran's lay statements as to in-service 
stressors cannot be accepted without further corroboration 
through independent evidence.  Doran, 6 Vet. App. at 288-89.  

In the present case, the veteran's PTSD claim is based on 
contentions of sexual assault.  The veteran describes his in-
service stressor in detail in an October 2003 statement.  
Specifically, he reports that on June 15, 1970, at Long Binh, 
Vietnam, he was taking a shower.  He further reported that 
while showering, he was attacked by two soldiers.  He was 
pushed down and sodomized.  As his assailants were leaving, 
they threatened to kill him if he reported the incident.  The 
veteran explained that the next morning he did report the 
attack to his First Sergeant.  In the veteran's words, the 
First Sergeant "didn't want anything to do with it."  The 
veteran made no further efforts to report the incident.  

It is noted that the United States Court of Appeals for 
Veterans Claims (Court) in Patton v. West, 12 Vet. App. 272 
(1999) emphasized that statements contained in prior 
decisions indicating that "something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post- 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Id. (citing VA Adjudication Procedure Manual M21-
1 (M21-1), Part III, 5.14c (8), (9)). The Court has also held 
that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in- 
service stressor be shown by a preponderance of evidence. Any 
such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.

Thus, Patton serves to expand the universe of evidence that 
can be used to corroborate a stressor based on in-service 
sexual assault.  For example, evidence of behavior changes at 
the time of the incident can corroborate the stressor.  In 
this vein, the service personnel records have been reviewed.  
Such records reveal that the veteran was disciplined in 
October 1970 for leaving his duty station.  However, the 
personnel records also indicate that disciplinary action was 
taken against the veteran in June 1969 and April 1970, both 
prior to the date of the contended sexual assault, which the 
veteran states occurred in June 1970.  Therefore, the 
personnel records do not here establish a change in behavior 
patterns such as to corroborate the veteran's claimed 
stressor.  Moreover, the claimed stressor is not otherwise 
verified.  Again, no report of the incident was filed and the 
veteran has not provided any statements from others 
indicating that he told them about this event proximate to 
its occurrence or sometime thereafter.  For the foregoing 
reasons, it is determined that the evidence does not 
demonstrate the claimed stressor based on personal assault.  

The veteran also stated in his September 2004 substantive 
appeal, and at his September 2007 hearing before the 
undersigned, that he was fired upon while in a convoy.  
However, this also has not been corroborated by the service 
records or by any other evidence of record.  Moreover, there 
is no basis for concluding that this claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, as shown by his service record and other 
official documents, such as to concede its occurrence under 
38 U.S.C.A. § 1154(a).  The additional stressor of seeing 
wounded bodies and people getting killed, as raised at the 
September 2007 hearing, are not capable of being verified 
without further detail which the veteran has not provided.

In conclusion, there is no evidence to show that the veteran 
engaged in combat with the enemy.  Moreover, the evidence of 
record fails to verify any stressor claimed by the veteran.  
Therefore, even with current diagnoses of PTSD, the claim 
must fail.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Right and left knee conditions

The veteran is claiming entitlement to service connection for 
right and left knee conditions.  He reported at his September 
2007 hearing before the undersigned that he had fallen off a 
truck while in service, causing injury to his knees.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Here, a December 2005 x-ray report reveals 
minimal osteoarthritis of both knees.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails 
to establish any clinical manifestations of arthritis within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  As already indicated, x-
ray evidence establishes osteoarthritis of both knees.  
Additionally, a March 2005 VA treatment report notes joint 
space narrowing of both knees.  Therefore, the first element 
of a service connection claim is deemed satisfied here.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment referable to the left or right knee.  
Separation examination in 1972 was normal.  Moreover, the 
veteran denied knee problems in a report of medical history 
completed at the time of his separation examination.  
Therefore, the service medical records do not show that a 
right or left knee disability was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that any current knee problems are causally related to active 
service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
complaints or treatment referable to either knee until 2001.  
However, the veteran's reported history of knee symptoms must 
be considered.  In this vein, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Here, in his notice of disagreement, the veteran reported 
that while in Vietnam he was always walking in mud or on 
hills, which caused a chronic problem with his knees.  He 
also stated at his September 2007 hearing that he was 
experiencing knee problems at the time he separated from 
service.  He further stated that he continued to experience 
knee problems while working for a railroad after service.

The Board here finds that the veteran's reported history is 
inconsistent with other evidence of record.  Indeed, while 
the veteran stated at his September 2007 hearing that his 
knees were hurting when he discharged from service, the 
separation examination, and more tellingly, his own report of 
medical history was absent any knee complaints.  Moreover, 
the post-service evidence does not reflect treatment 
referable to either knee until 2001, many decades following 
active service.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Based on the foregoing, the veteran's statements here do not 
establish continuity of knee symptomatology.  In any event, 
the provisions concerning continuity of symptomatology do not 
relieve the requirement that there be medical evidence of a 
nexus to service.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  The claims file here contains no competent 
evidence causally relating a current right or left knee 
condition to active service.  The veteran himself provides 
his opinion as to causation.  However, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's current right and left knee disabilities were 
incurred in active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for PTSD is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.


REMAND

With respect to the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus, 
additional development is required.  Specifically, the 
veteran stated at his September 2007 hearing before the 
undersigned that he had received a VA hearing test 
approximately two months earlier at the Medical Center in 
Loma Linda.  Such records are not associated with the claims 
file and should be obtained prior to adjudication of the 
hearing loss and tinnitus claims.  


Accordingly, the case is REMANDED for the following action:

1. Contact the VA Medical Center in Loma 
Linda and obtain any treatment reports of 
the veteran from June 2007 to the 
present.  If no records are located, then 
this fact should be documented in the 
claims folder.  

2.  Upon completion of the above, the 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.	


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


